DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 6/11/21, with respect to claims 1, 5-7, 9-15, and 17-18 have been fully considered and are persuasive.  The rejections of claims 1, 5-7, 9-15, and 17-18 have been withdrawn.

Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 is objected to because of the following informalities:  The claim recites “deliver area” rather than “delivery area”.  Appropriate correction is required.

 
Allowable Subject Matter
Claims 1, 5-7, 9-15, and 17-18 are allowed.  The closest prior art fails to explicitly disclose, teach, or suggest, the camera calculates an orientation of the first mark, and sends, as the first mark information, information including the identification information concerning the first mark, the position information indicating the position of the first mark in the map space, and information indicating the orientation of the first mark to the mark Appl. No. 15/816,057Attorney Docket No. P54244management server device; and if the shape of the first object, which is the first delivery destination, is polygonal having a plurality of corners, the processor calculates a position of each of the plurality of corners of the first object, which is the first delivery destination, calculates a plurality of stoppable positions that are separated by a first distance from the positions of the plurality of corners of the first object, selects, among the plurality of stoppable positions, a first stoppable position that is closest 


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma US 2005/0113978 in view of Sugiyama US 2007/0152619 and further in view of Dunn US 9964951. 

Regarding claim 16, Sharma discloses an autonomous delivery system comprising: 
an autonomous mobile device (robotic device 122); 
at least one camera separated from the autonomous mobile device and installed within the predetermined delivery area (in at least paragraph [0048], a plurality of cameras 125 may be deployed at 
a mark management server device, wherein the at least one camera thatAppl. No. 15/816,057Attorney Docket No. P54244 generates an image by repeatedly photographing the predetermined deliver area detects identification information on a first mark that is from the image every time the image is generated, the first mark being attached to a first object placed within the predetermined delivery area (in at least paragraphs [0031-0032], wherein the one or more cameras detect the signals indicated by the access points and transmit the indication to the robotic device, the robotic device may then be instructed to travel to the access point, [0048], a plurality of cameras 125 may be deployed at various locations of the room 100, they may be provided to detect signals indicated by signal devices 121 and may communicate detection of signals to the base station (server) and/or robotic device 122); 
transforms the position of the first mark into position information indicating a position of the first mark in a map space (in at least paragraphs [0046], wherein communications between the base station and the robotic device may include communication of instructions from the base station including routes to follow, [0087], wherein the device memory may store a map of the data center layout and the device controller may access the map to determine a route to follow to arrive at the locations) , and 
sends first mark information including the identification information and the position information to the mark management server device (in at least paragraph [0030], wherein the base station may function to devise routes through the room the robotic device is to follow during, an information gathering session from the data access points and al data center and paragraph [0046], wherein communications between the base station and the robotic device may include communication of instructions from the base station including routes to follow), 
the mark management server device including 
a communication circuit that communicates with the camera and the autonomous mobile device (in at least paragraphs [0046], wherein communications between the base station and the robotic device may include communication of instructions from the base station including routes to follow and [0115-0116], wherein the cameras detect at least one condition, the access points store information and the one 
a memory that stores the first mark information received from the camera via the communication circuit (in at least paragraphs [0115-0116], wherein the cameras detect at least one condition, the access points store information and the one or more access points are selected for the robotic device to visit which are associated with activated beacons in response to receipt of at least one condition from the cameras), 
wherein, 
upon receiving a request of the first mark information from the autonomous mobile device, the communication circuit sends the first mark information in the memory to the autonomous mobile device (in at least paragraphs [0115-0116], wherein the cameras detect at least one condition, the access points store information and the one or more access points are selected for the robotic device to visit which are associated with activated beacons in response to receipt of at least one condition from the cameras and further in paragraph [0048], wherein the base station communicates with the robotic device to travel to access points in response to the activated signals), and 
the autonomous mobile device comprises: 
a memory that stores map information concerning the delivery area (in at least paragraph [0084], memory stores locations, directions and maps); 
a path generating circuit that generates a path from a moving start position of the autonomous mobile device to the first delivery destination in accordance with the first mark information and the map information; and a control circuit that controls the autonomous mobile device to move to the first delivery destination based on the path (in at least paragraphs [0085-0086], the device controller including maneuvering module configured to control movements and create paths around detected obstacles).

Sharma fails to explicitly disclose however Sugiyama teaches an autonomous delivery system comprising:
an autonomous mobile device delivering an item to a delivery destination in a predetermined delivery area (in at least paragraphs [0055-0058], wherein the robot control system comprises a robot, a 

a mounter on which an item to be delivered is mounted (in at least paragraph [0166], goods carried on a carrier container such as a tray or housed therein also see Fig. 8); 
a delivery instructing circuit that receives instruction to deliver the item to a first delivery destination (in at least paragraphs [0126-0130], wherein the move behavior decision means decides a content of an autonomous move, and comprises a move route decision unit, the move route decision unit decides a move route of the robot based on a task execution order signal, position data, and direction data of the robot, personal data, and map data and also paragraphs [0172-0173] and [0214], wherein the robot detects a tag identification and then proceeds to travel from the normal residing place to the person);
 
a communication circuit that request the first mark information that is the first destination in accordance with the instruction, to the mark management server device and that receives first mark information from a mark management server device (in at least paragraphs [0055-0058], wherein the robot control system comprises a robot, a base station connected to the robots by wireless communication, a robot manager (for example, a server), the robot performs an autonomous task with a person who puts a tag T on for detection, and further in order to make the robot execute a task, the robot manager generates an execution order signal including a content of the task and outputs the signal to the robot, the task data with respect to the task which robot is made to execute, for example, includes such a  person handing goods to the robot, a person to whom the robot hands goods… ).  Sugiyama further teaches 
the mark management server device including 

a memory that stores the first mark information received from the camera via the communication circuit (in at least paragraphs [0058], wherein the robot manager generates an execution order signal including a content of the task and outputs the signal to the robot, the task data with respect to the task which robot is made to execute, for example, includes such a  person handing goods to the robot, a person to whom the robot hands goods…and also in paragraphs [0172-0173], wherein when receiving the execution order signal from the robot manager, if detecting tag identification of a person by the object detector, the robot acquires her/his image by the cameras, and then moves to a receipt position decided by the receipt-and-handover position decision means, also in paragraphs in at least paragraphs [0081], [0088], wherein the image processor receives information and images taken by the cameras, performs pattern matching, and as information when the robot moves and in order to communicate with the person, the recognized face position is transmitted to the robot manager, and lastly paragraph [0126], the person identifying means identifies who a person detected by the object detector is based on personal information memorized in the personal data memory and tag identification of the tag acquired by the detector), 
wherein, 


It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the autonomous mobile device using an external camera to gather information as disclosed by Sharma with the autonomous mobile device that delivers an item based on a recognized tag and utilizing a server as taught by Sugiyama in order to successfully deliver goods from one location to another without human intervention.

Shurma further fails to explicitly disclose however Dunn teaches wherein the first mark is a machine readable printed pattern, which provides the first mark information upon reading of the first mark (see at least abstract, Col. 2 lines 4-31, and Col. 13 line 65-Col. 16 line 43, wherein fiducials may be a printed element).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the autonomous mobile device using an external camera to gather information as disclosed by Sharma with the use of fiducials and navigating based on the fiducials as taught by Dunn in order to reliably travel therefore increasing proper unmanned vehicle operation.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as shown below.

-US 2017/0097232 Anderson-Sprecher discloses methods, apparatus, systems, and computer-readable media are provided for using sensor-based observations from multiple agents (e.g., mobile robots and/or fixed sensors) in an environment to estimate the pose of an object in the environment at a target time and to estimate an uncertainty measure for that pose. Various implementations generate a multigraph based on a group of observations from multiple agents, where the multigraph includes a reference frame node, object nodes, and a plurality edges connecting the nodes. In some implementations, a composite pose and composite uncertainty measure are generated for each of a plurality of simple paths along the edges of the multigraph that connect the reference frame node to a given object node--and a pose and uncertainty measure for an object identifier associated with the given object node is generated based on the composite poses and the composite uncertainty measures.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669